Citation Nr: 0315866	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
May 1986.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The Winston-Salem, North 
Carolina RO currently has jurisdiction of the veteran's 
claims folder.

In October 2002, the veteran's motion to have his appeal 
advanced on the Board's docket was granted.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In a letter dated in November 2002, the Board informed the 
veteran of the VCAA and the evidence needed to substantiate 
his claim and what evidence he was responsible for obtaining.  
However, the United States Court of Appeals for the Federal 
Circuit has determined that such notice was inadequate 
because it limited the time period for submitting necessary 
evidence to 30 days rather than the statutorily mandated one 
year.  Disabled American Veteran's v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003).  Since the one-year period has not 
passed, and the veteran has not waived the one-year time 
period, the Board cannot decide his claim for a compensable 
rating for a right knee disability.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In December 2002, the Board undertook additional development 
with respect to the veteran's right knee disability.  The 
veteran was scheduled for a VA examination at the VA Medical 
Center in Richmond, Virginia, and notified of the date and 
time to report.  A notation in the claims file reflects that 
the veteran did not report for the examination.  

In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
dated in August 2002, the veteran indicated that it was 
difficult for him to get to a VA hospital due to problems 
with transportation.  As noted above, the veteran's appeal 
was advanced on the Board's docket due to financial hardship.  
The Board believes that the veteran should be afforded an 
additional opportunity to report for a medical examination.  

Under 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. 3.655(b).  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id.

The Board emphasizes that if the veteran believes he is 
entitled to compensable ratings for his disability, he must 
at least fulfill his minimal obligation of reporting for a VA 
medical examination when it is scheduled.  Where an RO 
requests information to enable it to obtain evidence in 
support of a veteran's claim, the veteran's cooperation with 
all such requests is essential and, as the Court of Appeal 
for Veterans Claims has emphasized, "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO should inform the veteran that 
he has until November 6, 2003, to respond 
to the Board's November 6, 2002 VCAA 
letter.  The Board may not be able to 
adjudicate the claim prior to that date, 
unless he informs the RO that he has no 
additional evidence to submit or waives 
the one year time period.  

2.  The RO should then make arrangements 
for the veteran to be afforded an 
orthopedic examination near his home.  A 
fee basis examination may be appropriate, 
given the veteran's limited ability to 
travel.  The examination report should 
reflect that a review of the claims 
folder was made.  The physician 
conducting the examination should 
determine the current characteristics and 
severity of the veteran's right knee 
disability.  An X-ray study and any other 
indicated diagnostic tests and/or 
consultations should be accomplished.  
The examiner should record the range of 
motion in the right knee, to include the 
degree of motion at which pain is first 
exhibited, and determine whether the 
right knee disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also assess whether the 
right knee disability is manifested by 
instability or subluxation.  The examiner 
should express an opinion as to whether 
such instability or subluxation is 
slight, moderate, or severe.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




